         Case 1:16-cr-00387-JMF Document 210 Filed 12/11/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                  :
                                                UNSEALING ORDER
             -v.-                         :
                                                S5 16 Cr. 387 (JMF)
JULIO MARQUEZ-ALEJANDRO, et al.           :

                                   :
                    Defendants.
- - - - - - - - - - - - - - - - - -x


             Upon application of the United States of America, by

and through Assistant United States Attorney Jordan Estes, it is

hereby ORDERED that Indictment S5 16 Cr. 387 (JMF), which was

filed under seal on December 10, 2018, be and hereby is

unsealed.


SO ORDERED.

Dated:       New York, New York
             December 11, 2018




                                          _______________________________
                                          HONORABLE JESSE M. FURMAN
                                          UNITED STATES DISTRICT JUDGE
                                          SOUTHERN DISTRICT OF NEW YORK
